DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.  The claims are drawn to: A vulcanized rubber composition, comprising: an elastomer, a filler, and a modified thermoplastic resin prepared by polymerization of one or more monomers, wherein the modified thermoplastic resin comprises less than or equal to 55 wt% oligomers by gel permeation chromatography (GPC), or less than or equal to 38 wt% by high resolution thermogravimetric analysis (TGA), wherein oligomers consist of dimers, trimers, tetramers, pentamers, or a mixture thereof, of the one or more monomers.
The claims are allowable over the closest prior art as noted below:
Basu et al (US 2013/0150484) teaches a vulcanized rubber composition (Abstract) comprising an elastomer and a filler (Abstract).  While Basu features a cellulose ester ([0015]) which can be modified ([0037]), it fails to teach the addition of a modified thermoplastic resins with the recited characteristics such as the oligomer content.
Winston et al (WO 2016/069012) teaches a vulcanized rubber composition (Abstract) comprising an elastomer (Abstract) and a filler ([0040]).  While Winston features a plasticizing resin ([0024]), it fails to teach the addition of a modified thermoplastic resins with the recited characteristics such as the oligomer content.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764